Mr. Chief Justice QuiñoNes
delivered the opinion of the court.
On December 17, 1904, Bamón Herminio Gonzales commenced proceedings in the District Court of Aguadilla to establish his ownership of a lot and the house thereon situated, on Comercio street, of the town of Lares, in order that he might record the said house and lot in the registry of property; the said proceedings were admitted and the fiscal and the persons who might have a right to the real estate referred to, or who might be prejudiced by the recording of the owner"ship thereof having been cited, the latter by means of notices, in order that they might exercise their rights within the period of sixty days from the date of the publication of the first notice and the said period having expired without any opposition having been made by any person whatsoever, the record was turned over to the district fiscal, who appeared and opposed the same asking that the proceedings be suspended and all the proceedings had up to that time be declared null and void; alleging that the Governor of Porto Bico had not been cited, as it was necessary to do in accordance with paragraph 52 of section 93 of the new Law (Code) of Civil Procedure in all suits to which The People of Porto Bico is a party; that by reason of this defect in the proceedings no opportunity had been given to The People of Porto Bico to make the necessary search in the archives of the Commissioner of the Interior, where all records relative to the properties of The People Porto Bico are to be found, and to make opposition thereto if proper; that The People of Porto Bico is called *460upon to give the title of ownership sought, and should therefore be cited and heard; that The People of Porto Eico had not been legally represented in this case, inasmuch as in accordance with section 64 of the Political Code the Attorney ■General must represent The People of Porto Eico in all civil actions, and that it had not been legally represented in this ■case.
The judge of the said court denied the motion on the. following grounds:
“In open session on the 7th day of July, the court, deciding the motion filed by the fiscal in this proceeding, makes the following order:
“After hearing and reading the motion filed by the fiscal, wherein he urges the annulment of the proceedings on the ground that the Civil Governor was not cited; after hearing Ramón Herminio Gonzalez through his attorney, Carlos Franco Soto, in opposition to the motion, and the arguments of the parties; after an examination and reading of section 85 of the Law of Special Proceedings, which was 'passed after the Law of Civil Procedure, which leaves in force the special proceedings provided for in the Civil Code, the Mortgage Law and its Regulations, and in any other law in so far as not provided for therein; after having read article 395 of the Mortgage Law and those sections of the Organic Regulations in reference thereto, none of which style as a complaint the petitions for dominion title, but which call them ‘writings;’ and after hearing all the allegations made the judge does not render a judgment, but merely makes an order; and considering that a proceeding to obtain a title of ownership is not commenced by filing a complaint and that in this proceeding no answer is required in order to apply thereto the rules contained in the Code of Civil Procedure, as provided by section 36 of said law; after a careful examination of section 3 of the law approved March ■3, 1904, in which it is provided that it is the duty of fiscals to prosecute in their respective districts all civil actions in which The People of Porto Rico is concerned, and perform all other duties conferred upon them by law and commissions of the Attorney General; and after considering that in proceedings to obtain titles of ownership the period of sixty days provided for by general order is allowed to the parties in which to prepare their claims; and finally, taking into consideration that no issue is raised by the parties in this ease, because *461there is no real issue, but only the omission of a certain proceeding,, this proceeding not being in force since the Law of Special Proceedings was approved on the 9th of March of this year to take effect-immediately after its enactment; it is ordered by this court that the= motion of the fiscal, representing The People of Porto Rico, be dismissed. ’ ’
Subsequently the judge made an order under date of July 30th last approving the proceeding, and an appeal having-been taken by the district fiscal, which was supported by the fiscal of this Supreme Court on the same grounds alleged by the district fiscal, the hearing was had and the record was. brought up for decision in accordance with law.
The undersigned judge is in all respects in accord with the decision of the district judge of Aguadilla made in the order under consideration. In this proceeding we are not considering an action against The People of Porto Rico, in which case it would be necessary to cite the Governor in accordance^ with the provision of paragraph 5 of section 93 of the new law of' Civil Procedure, but we are considering a special proceeding established by the Mortgage Law in its article 395' affording an opportunity to property owners, without a recorded title of ownership thereto, to record their rights by establishing, after a hearing in the presence of the fiscal and citation by the publication of notices of the former owners of' the real estate, of all persons having any real right therein,, and of all persons whom the record sought might prejudice, in' order that they may appear and present their evidence in the-exercise of their rights within the period of sixty days granted by the judicial order of April 4, 1899.
So that if the fiscal believes, or has knowledge of the fact,, that the real estate sought to be recorded in favor of the petitioner belongs to The People of Porto Rico, he has the period of sixty days within which to oppose the declaration of" ownership sought. Furthermore, after the ownership, thereof is declared and recorded in favor of the petitioner, inasmuch as the judgment rendered in this class of proceedings,. *462which, come under the voluntary jurisdiction, do not constitute res ad judicata, The Pepple of Porto Eico, as well as any other interested party, may bring an ordinary action to set aside the declaration of ownership so established and to have the same declared in favor of The People of Porto Eico, and for such other decision as may he proper.
It will thus be seen that in this class of proceedings The People of Porto Eico is not left without representation and defense as claimed. On the other hand, according to the provisions of the act of the Legislative Assembly of this Island, approved March 13,1904, the People of Porto Eico has in each judicial district a fiscal to represent it and whose duty it is to prosecute all civil actions in which The People of Porto Eico are concerned, and to perform all other duties conferred on them by law; and in accordance with the provisions of article 395 of the Mortgage Law this class of proceedings can only be had with the attendance of the fiscal, not only that he should see that the law is complied with in all respects, but in order that he may at all times defend the interests of The People of Porto Eico when in his belief such interests may be impaired by the petitioners in such a proceeding.
Surely it is for these reasons that it has not occurred to any court up to the present time to doubt that this class of proceedings are in force even after the new Code of Civil Procedure went into effect; and there is less reason now than ever before for this doubt to arise in view of the provisions of section 85 of the Act of the Legislative Assembly of this Island, approved March 9, 1905, in regard to special proceedings, wherein it is provided that “the special proceedings established in the Civil Code, in the Mortgage Law and its Eeg-ulations, and in any other law, in so far as not provided for by this act, shall remain in force; and therefore we have the special proceedings established by article 395 of the Mortgage Law in force so that property owners, without a written title ■of ownership, may establish their ownership in a judicial *463proceeding, which, after approval, may be recorded in the registry of property.
In view of these considerations the undersigned judge is of the opinion that the order appealed from should be affirmed without costs.

Affirmed.

Justices Hernández, Figueras and Wolf concurred.
Mr. Justice MacLeary dissented.